Citation Nr: 0922010	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for tinea cruris.

5.  Entitlement to service connection for hammertoes.

6.  Entitlement to service connection for hallux valgus.

7.  Entitlement to service connection for dermatophytosis of 
the nails.

8.  Entitlement to service connection for alcohol abuse.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to 
September 1973. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In December 2008, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the undersigned agreed to keep the record open for 
60 days to afford the Veteran the opportunity to submit 
additional evidence.  To date, no additional evidence has 
been received from the Veteran or his representative. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.

REMAND

Initially, the Board notes that in September 2007, the 
Veteran submitted a VA form 21-4142 to the RO in which he 
identified and authorized the RO to obtain records from the 
Balboa Naval Hospital in San Diego, California for medical 
treatment he received in 1973.  During the December 2008 
Board hearing, the Veteran testified to receiving treatment 
for the disabilities on appeal at the Balboa Naval Hospital 
in San Diego before his discharge in September 1973.  The 
record does not reflect that any attempts have been made to 
obtain service treatment records (STRs) from the Balboa Naval 
Hospital in San Diego, California.  Thus, a remand is 
warranted for the RO to obtain and associate with the claims 
file any outstanding STRS prior to the Board's consideration 
of the Veteran's claims. 

The Board also notes that records associated with the claims 
file indicate that the Veteran is receiving Social Security 
Administration (SSA) disability benefits.  However, no 
attempt was made to obtain SSA determinations and the 
underlying medical records.  In this case, records associated 
with the Veteran's SSA disability benefits application, 
including medical records and other evidence supporting the 
application, could be relevant here, and should be obtained 
on remand.  See Haynes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the hearing officer or administrative law judge, 
and give the evidence appropriate consideration and weight).  

To ensure that all due process requirements are met, and that 
the record before the examiners is complete, the AMC/RO 
should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal, to include providing authorization for VA to obtain 
private treatment records from Dr. Gilliam, as referenced by 
the Veteran during the Board hearing.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO/AMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection on appeal.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should attempt to obtain 
all outstanding service treatment records 
from the National Personnel Records 
Center as well as directly contacting the 
Balboa Naval Hospital in San Diego for 
STRs from 1973, as discussed above.  If 
records are not found or are not 
available, the claims file should contain 
documentation of the efforts made.

2.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are not found or are 
not available, the claims file should 
contain documentation of the efforts 
made.

3.  The AMC/RO should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all medical records from his 
private family physician, Dr. Gilliam, 
who he referenced during the December 
2008 hearing.  If, in the alternative, 
appellant wants to obtain and submit 
these records, he may do so.  If records 
are not found or are not available, the 
claims file should contain documentation 
of the efforts made.

4.  Thereafter, the RO/AMC should 
readjudicate each of the Veteran's claims 
for service connection on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




